Citation Nr: 1424390	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examiner who conducted the August 2009 examination and provided the opinion that the Veteran's hypertension was not caused or aggravated by service-connected diabetes, did not review the Veteran's claims file.  In addition, due to length of time since the last examination, as it could pertain to the question of aggravation of hypertension by diabetes, a new examination should be scheduled.  

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since October 2010.

2. Schedule the Veteran for a VA hypertension examination.  The claims file and relevant electronic VA treatment records should be reviewed.  Following examination of the Veteran and review of the file, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.  

b. If not caused by diabetes mellitus, please provide an opinion as to whether the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the service connected diabetes.  If the diabetes results in a permanent worsening of the hypertension beyond normal progression (aggravation), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the Veteran's hypertension.

The examiner should provide the reasoning for the conclusions reached. 

3.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

